Metcalf, J.
It is only by statute, if at all, that the defendants can be held to pay the plaintiff for the support which he contributed to Nathaniel Ellis. There was no contract between them and the plaintiff
The statute provision, on which the plaintiff’s claim depends, is this : “ Every city and town shall be held to pay any expense necessarily incurred for the relief of a pauper therein by any person who is not liable by law for his support, after notice and request made to the overseers thereof, and until provision is made by them.” Gen. Sts. c. 70, § 16. This is a reenactment of the Rev. Sts. c. 46, § 18, nearly verbatim, with the single addition thereto of the word “ therein.” And this word was un doubtedly added in consequence of the decision in the case of Smith v. Colerain, 9 Met. 492 which arose under the provision *136in the Revised Statutes. In that case it was held that in a suit by an individual against a town for reimbursement of the expense of relieving and supporting poor persons, the plaintiff must prove (among other things) that those persons were residing or found in that town; “ because in no other event was the town liable for their support.” The addition, in the General Statutes, of the word” therein ” was a legislative adoption of the court’s construction of the Revised Statutes.
It is argued for the plaintiff", that though Ellis was supported in Bridgewater, yet as he was supported there at the expense of the town of Hanson — the place of his settlement — under an agreement with the overseers of Bridgewater, he should, as against the town of Hanson, be deemed a pauper “ therein,” within the above provision of the General Statutes. How this might have been in a case supposed by the plaintiff’s counsel, to wit, if Ellis had been originally sent, by the overseers of Hanson, to an almshouse in Bridgewater, provided there at the joint charge of Hanson and that town, for their common use — as authorized by the Gen. Sts. c. 22, § 5 — we need not now inquire. In the present case Ellis was, from first to last, under the sole legal superintendence and care of the overseers of Bridgewater. That superintendence and care, and the responsibility thereof, were in law the same after as before the agreement between those overseers and the overseers of Hanson. The plaintiff should have given notice to the overseers of the town of Bridgewater, and made request of them. On their subsequent omission to make reasonable provision for Ellis, we doubt not that he might have maintained an action against'that town. See Worden v. Leyden, 10 Pick. 24, 29. Perley v. Oldtown, 49 Maine, 31.

Exceptions overruled. ,